Case 1:19-cr-O00005-ALC Document 91

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

United States of America,

-against-

Mark Brock,
x

 

ANDREW L. CARTER, JR., United States District Judge:

Filed 02/11/21 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY

FILED
DOCH
DATE FILED: FILED: 2-2

ORDER
19-CR-5 (ALC)

The Sentencing scheduled for February 18, 2021 is adjourned to May 21, 2021 at

2:00 p.m.
SO ORDERED.

Dated: New York, New York

February 11, 2021 Rute 2

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
